Vanderburgh, J.
This is an action of trespass for injuries to real property, of which plaintiff alleges he was the owner and in possession. Since the question of plaintiff’s title was directly in issue, it could not be proved by parol; hence it was improper to allow the plaintiff to testify generally that he was owner. But he proved that he was in possession at the time of the injury, and he was entitled to nominal damages, at least, for an injury to the pos*119session by reason of tbe trespass; and the plaintiff recovered only one dollar, which will be treated as nominal damages. No court would disturb the judgment for that amount as being in excess of nominal damages. The evidence of plaintiff’s possession will therefore sustain the judgment, notwithstanding the error complained of. It is not necessary to consider the other points raised by the appellant. In so far as they are important or material they have been considered and decided in other cases at the present term.
(Opinion published 55 N. W. Rep. 832.)
Judgment affirmed.